FILED
                                               United States Court of Appeals
                  UNITED STATES COURT OF APPEALS       Tenth Circuit

                        FOR THE TENTH CIRCUIT                    March 8, 2018
                      _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                   No. 17-2125
v.                                       (D.C. No. 2:08-CR-00521-JAP-1)
                                                    (D. N.M.)
PAUL J. VASQUEZ,

       Defendant - Appellant.
                    _________________________________

                        ORDER AND JUDGMENT *
                     _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
               _________________________________

      Mr. Paul Vasquez was convicted of being a felon in possession of a

firearm and sentenced to ten years’ imprisonment and two years’

supervised release. He appeals, and his attorney filed a brief invoking

Anders v. California, 386 U.S. 738 (1967) and moving to withdraw based

on the absence of any reasonable grounds for appeal. We conclude that any


*
      Mr. Vasquez’s counsel has not requested oral argument, and we
conclude that oral argument would not materially aid our consideration of
the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). Thus, we
have declined to conduct oral argument.

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
appellate challenges would be frivolous. Thus, we grant the motion to

withdraw and dismiss the appeal.

     Under Anders, attorneys can seek leave to withdraw from an appeal

when they conscientiously examine a case and determine that an appeal

would be frivolous. 386 U.S. at 744. To obtain leave to withdraw, an

attorney must

     submit a brief to the client and the appellate court indicating
     any potential appealable issues based on the record. The client
     may then choose to submit arguments to the court. The [c]ourt
     must then conduct a full examination of the record to determine
     whether defendant’s claims are wholly frivolous. If the court
     concludes after such an examination that the appeal is
     frivolous, it may grant counsel’s motion to withdraw and may
     dismiss the appeal.

United States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005).

     Mr. Vasquez’s counsel filed a brief, moving to withdraw. We base

our decision on the brief filed by defense counsel and the record on appeal.

In reviewing the record, we engage in de novo review. See United States v.

Kurtz, 819 F.3d 1230, 1233 (10th Cir. 2016) (“When counsel submits an

Anders brief, our review of the record is de novo.”). Exercising de novo

review, we conclude that any appellate grounds would be frivolous. Thus,

we grant the motion to withdraw and dismiss the appeal.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge

                                     2